DETAILED ACTION
Summary 
This Office Action is responsive to applicant submission filed 08/17/2021.

Terminal Disclaimer
The terminal disclaimer filed on 08/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No.10860814 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a data transmission system comprising each and every one of the following limitations:
a receiving application comprising instructions for execution on a receiving device having a processor, a memory, a communication interface configured to create a communication field, and one or more sensors, wherein, the receiving application is configured to: receive, via one or more sensors, feedback information associated with a transmitting device, and present one or more instructions regarding at least one 
Independent claims 29 and 40 are allowed for substantially the same reasons as claim 21.
Claims 22-28 and 30-39 depend from claims 21 and 29, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876